REASONS FOR ALLOWANCE
	This allowance is in response to the amendment filed July 19, 2022 by which claims 1, 6, and 10-12 were amended and claims 13-15 and 16-20 were canceled.

					     Specification
	The amendment to the specification, filed July 19, 2022, has been approved and entered.

					          Abstract
	The amendment to the abstract, filed July 19, 2022, has been approved and entered.

				            Reasons for Allowance
	The amendment to claim 1 overcomes the prior art of record, since the prior art of record (and namely U.S. Patent Nos. 1,886,549, 4,948,021, and 7,922,048, each utilized under Section 102, in the previous Office action, mailed April 28, 2022) fails to show the interaction between a rod member having an “angular cross-section” and claimed “tubular channel comprising angled internal walls”, in the current claimed combination of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




August 1, 2022